Case 6:15-cr-00001-LGW-CLR Document 415 Filed 09/24/20 Page 1 of 3
                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 4:51 pm, Sep 24, 2020
Case 6:15-cr-00001-LGW-CLR Document 415 Filed 09/24/20 Page 2 of 3
Case 6:15-cr-00001-LGW-CLR Document 415 Filed 09/24/20 Page 3 of 3
